DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On Page 5, lines 23-24, examiner believes that “The integrated master cylinder may further include a reaction spring configured to elastically support the damping string” should read “The integrated master cylinder may further include a reaction spring configured to elastically support the damping piston”. This is because there is no reference to a “damping string” elsewhere in the specification, but applicant does disclose “a reaction spring 29 provided in the second simulation chamber 23a and elastically supporting the reaction piston 22 and the damping piston 23” (See at least Page 8, lines 23-25, in applicant’s specification).

Claim Objections
Claims 1-2, 4, 7, 9-12 and 14-15 are objected to because of the following informalities:
In claim 1, “according to an electrical signal being output in response to the displacement of the brake pedal” should be “according to an electrical signal being output in response to ”
In claim 1, “a second hydraulic circuit for controlling a liquid pressure transferred to other two wheel cylinders” should be “a second hydraulic circuit for controlling a liquid pressure transferred to other wheel cylinders”
In claim 2, “a simulator valve provided on the simulation fluid path and configured to control a flow of a pressurizing medium” should be “a simulator valve provided on the simulation fluid path and configured to control a flow of [[a]] pressurizing medium through the simulation fluid path”
In claim 4, “a first cut-valve provided on the first backup fluid path and configured to control a flow of a pressurizing medium” should be “a first cut-valve provided on the first backup fluid path and configured to control a flow of [[a]] pressurizing medium through the first backup fluid path”
In claim 4, “a second cut-valve provided on the second backup fluid path and configured to control a flow of a pressurizing medium” should be “a second cut-valve provided on the second backup fluid path and configured to control a flow of [[a]] pressurizing medium through the second backup fluid path”
In claim 7, “a reservoir check valve provided on the first reservoir fluid path and allowing only a flow of a pressurizing medium directed from the reservoir to the master chamber” should be “a reservoir check valve provided on the first reservoir fluid path and allowing only a flow of [[a]] pressurizing medium directed from the reservoir to the master chamber through the first reservoir fluid path”
In claim 7, “an inspection valve provided on the second reservoir fluid path and controlling a bidirectional flow of a pressurizing medium” should be “an inspection valve provided on the second reservoir fluid path and controlling a bidirectional flow of [[a]] pressurizing medium through the second reservoir fluid path”
In claim 9, “The electronic brake system of clam 1” should be “The electronic brake system of claim 1”
In claim 10, “an other side of the hydraulic piston” should be “another side of the hydraulic piston”
In claim 11, “at least one valve provided on the plurality of hydraulic fluid paths and configured to control a flow of a pressurizing medium” should be “at least one valve provided on at least one of the plurality of hydraulic fluid paths and configured to control a flow of [[a]] pressurizing medium through the at least one of the plurality of hydraulic fluid paths”
In claim 12, “an electronic control unit (ECU) configured to control an operation of the valve on the basis of liquid pressure information and displacement information of the brake pedal” should be “an electronic control unit (ECU) configured to control an operation of the at least one valve on a basis of liquid pressure information and displacement information of the brake pedal”
In claim 14, “closing the simulator valve to seal the second simulation chamber” should be “closing a simulator valve to seal the second simulation chamber”
In claim 15, “closing the inspection valve while opening the simulator valve” should be “closing the inspection valve while opening a simulator valve”
In claim 15, “providing a pressurizing medium of the master chamber to the first hydraulic circuit through the first backup fluid path according to a stepping force of the brake pedal, providing a pressurizing medium of the first simulation chamber to the second hydraulic circuit through the second backup fluid path, and providing a pressurizing medium of the second simulation chamber to the second hydraulic circuit” should be “providing [[a]] pressurizing medium from the master chamber to the first hydraulic circuit through the first backup fluid path according to a stepping force of the brake pedal, providing [[a]] pressurizing medium from the first simulation chamber to the second hydraulic circuit through the second backup fluid path, and providing [[a]] pressurizing medium from the second simulation chamber to the second hydraulic circuit”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4 of the present application, 16/395,234, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23, respectively, of copending Application No. 16/395,237 (the reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the following table for a side-by-side comparison of the claims from the two applications:

16/395,234 (present application)
16/395,237 (reference application)
Notes
1. [1] An electronic brake system comprising:
a reservoir in which a pressurizing medium is stored; an integrated master cylinder including a master chamber, [2] a master piston provided in the master chamber and configured to be displaced by a brake pedal, first and second simulation chambers, a reaction piston provided in the first simulation chamber and configured to be displaced by a liquid pressure of a pressurizing medium accommodated in the master chamber, a damping piston provided in the second simulation chamber and configured to be displaced by the displacement of the reaction piston,  [3] and an elastic member provided between the reaction piston and the damping piston; [4] a liquid pressure supply device configured to generate a liquid pressure by operating a hydraulic piston according to an electrical signal being output in response to the displacement of the brake pedal; and [5] a hydraulic control unit having a first hydraulic circuit for controlling a liquid pressure transferred to two wheel cylinders and a second hydraulic circuit for controlling a liquid pressure transferred to other two wheel cylinders.

2. The electronic brake system of claim 1, [6] wherein the integrated master cylinder further comprises: a simulation fluid path configured to communicate the first simulation chamber with the second simulation chamber; and a simulator valve provided on the simulation fluid path and configured to control a flow of a pressurizing medium.
16. (New) [1] An electronic brake system comprising:
a reservoir configured to store a brake fluid therein; an integrated master cylinder connected to a brake pedal and configured to include a master chamber and a master piston; [4] a hydraulic-pressure supply device configured to generate a hydraulic pressure by operating a hydraulic piston using an electrical signal that is output in response to a displacement of the brake pedal, and to include not only a first pressure chamber disposed at one side of the hydraulic piston movably disposed in a cylinder block, but also a second pressure chamber disposed at the other side of the hydraulic piston and connected to at least one wheel cylinder; [5] a hydraulic control unit configured to include not only a first hydraulic circuit to control hydraulic pressure flowing from the hydraulic-pressure supply device to two wheel cylinders, but also a second hydraulic circuit to control hydraulic pressure flowing from the hydraulic-pressure supply device to two other wheel cylinders; a first dump passage configured to connect the first pressure chamber to the reservoir; a second dump passage configured to connect the second pressure chamber to the reservoir; a first dump valve provided in the first dump passage so as to control flow of the brake fluid; and a second dump valve provided in the second dump passage so as to control flow of the brake fluid.

22. (New) The electronic brake system according to claim 16, wherein: [2] the master piston is provided in the master chamber and configured to form displacement changeable by the brake pedal, and the integrated master cylinder further includes first and second [6] a simulation passage configured to allow the first simulation chamber to communicate with the second simulation chamber; and a simulator valve provided in the simulation passage so as to control flow of the brake fluid, wherein the damping piston includes a piston member configured to pressurize the second simulation chamber, and [3] an elastic member disposed between the reaction force piston and the piston member.


(Note: while claim 16 is also shown to provide context, examiner is not saying that claim 16 contains all limitations of claims 1 and 2 of the present application; rather, examiner is saying that claim 22, which depends from claim 16, contains all limitations of claims 1 and 2 of the present application. Examiner is merely reproducing claim 16 to make this clear).

In order to illustrate this double patenting, examiner has divided claims 1 and 2 of the present application into 6 labeled color-coded parts. As is clear from the column containing the reference claims, every limitation of claims 1 and 2 appears in claim 22 of the reference claim, and claims 1 and 2 of the present application are therefore patentably indistinct from reference claim 22.

It will be appreciated by anyone of ordinary skill in the art that:
“brake fluid” in the reference claims is specific type of “pressurizing medium”, and hence the reference claim is slightly narrower than the present claims
“liquid pressure” and “hydraulic pressure” are synonyms
“simulation fluid path” 
These terms therefore do not constitute grounds of patentable distinctness of the present claims.

Other minor discrepancies (i.e., insignificant use of prepositions, differing articles due to antecedent basis, etc.) which do not affect double patenting need not be addressed herein.

23. (New) The electronic brake system according to claim 22, further comprising: a first backup passage configured to connect the master chamber to the first hydraulic circuit; a second backup passage configured to connect the first simulation chamber to the second hydraulic circuit; a first cut valve provided in the first backup passage so as to control flow of the brake fluid; and a second cut valve provided in the second backup passage so as to flow of the brake fluid.
The reference claim anticipates the present claim. Anyone of ordinary skill in the art will appreciate that “backup fluid path” and “backup passage” are synonyms, especially when it has already been established that the reference claim is directed to brake fluid passages.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 


Claims 5 and 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, applicant recites, “a liquid pressure supplied to a first wheel cylinder and a liquid pressure supplied to a second wheel cylinder, respectively, and a first outlet valve and a second outlet valve for controlling a liquid pressure discharged from the first wheel cylinder to the reservoir and a liquid pressure discharged from the second wheel cylinder to the reservoir, respectively; 
the second hydraulic circuit includes a third inlet valve and a fourth inlet valve for controlling a liquid pressure supplied to a third wheel cylinder and a liquid pressure supplied to a fourth wheel cylinder, respectively” (emphasis added).
However, it is unclear how the emphasized limitations are related to the “two wheel cylinders” and “other two wheel cylinders” from parent claim 1. Based on consulting at least Fig. 1 of applicant’s disclosure, examiner believes that applicant intends for all of the wheel cylinders, in both claim 1 and claim 5, to be part of the same plurality of wheel cylinders. 
Therefore, examiner recommends that applicant amend claim 1 as follows:
“a hydraulic control unit having a first hydraulic circuit for controlling a liquid pressure transferred to two wheel cylinders of a plurality of wheel cylinders and a second hydraulic circuit for controlling a liquid pressure transferred to other wheel cylinders of the plurality of wheel cylinders”
Furthermore, examiner recommends that applicant amend claim 5 as follows:
a liquid pressure supplied to a first wheel cylinder of the plurality of wheel cylinders and a liquid pressure supplied to a second wheel cylinder of the plurality of wheel cylinders, respectively, and a first outlet valve and a second outlet valve for controlling a liquid pressure discharged from the first wheel cylinder to the reservoir and a liquid pressure discharged from the second wheel cylinder to the reservoir, respectively; 
the second hydraulic circuit includes a third inlet valve and a fourth inlet valve for controlling a liquid pressure supplied to a third wheel cylinder of the plurality of wheel cylinders and a liquid pressure supplied to a fourth wheel cylinder of the plurality of wheel cylinders, respectively”
Examiner believes that the above claim amendments would be adequate to resolve this 112(b) rejection. However, it is ultimately up to applicant how applicant wishes to amend the claims. Until the above amendments or other such appropriate clarifying amendments are made, examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Regarding claim 10, applicant recites, “a first pressure chamber provided at one side of the hydraulic piston, which is movably accommodated in a cylinder block, and connected to one or more wheel cylinders; and a second pressure chamber provided at an other side of the hydraulic piston and connected to one or more wheel cylinders” (emphasis added).
However, it is unclear how the emphasized limitations are related to the “two wheel cylinders” and “other two wheel cylinders” from parent claim 1 and how the emphasized 
Therefore, examiner recommends that applicant amend claim 1 as follows:
“a hydraulic control unit having a first hydraulic circuit for controlling a liquid pressure transferred to two wheel cylinders of a plurality of wheel cylinders and a second hydraulic circuit for controlling a liquid pressure transferred to other wheel cylinders of the plurality of wheel cylinders”
Furthermore, examiner recommends that applicant amend claim 10 as follows:
“a first pressure chamber provided at one side of the hydraulic piston, which is movably accommodated in a cylinder block, and connected to one or more wheel cylinders of the plurality of wheel cylinders; and a second pressure chamber provided at an other side of the hydraulic piston and connected to one or more other wheel cylinders of the plurality of wheel cylinders”
Examiner believes that the above claim amendments would be adequate to resolve this 112(b) rejection. However, it is ultimately up to applicant how applicant wishes to amend the claims. Until the above amendments or other such appropriate clarifying amendments are made, claim 10 and its dependents, claims 11-12, will be rejected under 35 USC 112(b), as claims 11-12 do not clarify claim 10 in this regard. Examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Regarding claim 13, applicant recites, “a reaction spring configured to elastically support the damping string” (emphasis added).
However, there is no antecedent basis for a “dampening string” in claim 13 or parent claim 1. Therefore, it is unclear what exactly “the dampening string” is referring to.
Furthermore, in applicant’s disclosure, applicant discloses “a reaction spring 29 provided in the second simulation chamber 23a and elastically supporting the reaction piston 22 and the damping piston 23” (See at least Page 8, lines 23-25, in applicant’s specification). Examiner therefore believes that applicant may wish to amend claim 13 as follows:
“a reaction spring configured to elastically support the damping  piston”
Should applicant choose to do this, the “damping piston” already has antecedent basis in parent claim 1. Of course, this is merely examiner’s suggestions and it is up to applicant how applicant wishes to amend the claims.
Until such an appropriate amendment is made, claim 13 stands rejected under 35 USC 112(b) and for purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that any of the above readings (“piston” or “string”) may apply.

Regarding claims 14, in the preamble applicant recites the limitation, “A method of operating the electronic brake system recited in claim 7, the method comprising” (emphasis added).
	However, considering the bolded portions, it is unclear whether applicant intends for claim 14 to be (1) an independent claim claiming a method or (2) a dependent claim of claim 7. Examiner therefore recommends that applicant amend claim 14 to clarify accordingly in one of the following ways:
A method of operating an electronic brake system  the brake system comprising: [insert each limitation of claims 1, 2, 4, 6 and 7 here], and the method comprising”
	This way, rather than reciting “according to claim 7”, applicant would amend claim 14 to include each structural limitation of parent claims 1, 2, 4, 6 and 7, thus clarifying that claim 14 is intended to be an independent claim reciting a method.
	(2) If applicant intends for claim 14 to be a dependent claim of claim 7, then examiner recommends that applicant amend claim 14 as follows: “The electronic brake system recited in claim 7, further comprising”
Applicant could then add any further limitations that applicant sees fit. This would help clarify in the structure of the claim that the claim is intended to be a dependent claim of claim 7, rather than using the more ambiguous claim format currently recited.
	Until one of the above amendments or a similar such amendment is made, examiner holds that claim 14 is rendered indefinite and therefore rejected under 35 USC 112(b), since it is unclear whether applicant intends for the claim to be an independent claim reciting a method or a dependent claim of claim 7 reciting an electronic brake system. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that either reading may be used.

Regarding claims 15, in the preamble applicant recites the limitation, “A method of operating the electronic brake system recited in claim 7, the method comprising” (emphasis 
	However, considering the bolded portions, it is unclear whether applicant intends for claim 15 to be (1) an independent claim claiming a method or (2) a dependent claim of claim 7. Examiner therefore recommends that applicant amend claim 15 to clarify accordingly in one of the following ways:
	(1) If applicant intends for claim 15 to be an independent claim reciting a method, examiner recommends that applicant amend the claim as follows: “A method of operating an electronic brake system  the brake system comprising: [insert each limitation of claims 1, 2, 4, 6 and 7 here], and the method comprising”
	This way, rather than reciting “according to claim 7”, applicant would amend claim 15 to include each structural limitation of parent claims 1, 2, 4, 6 and 7, thus clarifying that claim 15 is intended to be an independent claim reciting a method.
	(2) If applicant intends for claim 15 to be a dependent claim of claim 7, then examiner recommends that applicant amend claim 15 as follows: “The electronic brake system recited in claim 7, further comprising”
Applicant could then add any further limitations that applicant sees fit. This would help clarify in the structure of the claim that the claim is intended to be a dependent claim of claim 7, rather than using the more ambiguous claim format currently recited.
	Until one of the above amendments or a similar such amendment is made, examiner holds that claim 15 is rendered indefinite and therefore rejected under 35 USC 112(b), since it is unclear whether applicant intends for the claim to be an independent claim reciting a method or a dependent claim of claim 7 reciting an electronic brake system. For purposes of prior art 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 20150097418 A1) in view of Feigel et al. (US 6135575 A) in further view of Kim et al. (US 20170106846 A1), hereinafter referred to as Koo, Feigel and Kim, respectively.
Regarding claim 1, Koo discloses An electronic brake system (See at least Fig. 1 in Koo: Koo discloses the structure of an electronic hydraulic brake device [See at least Koo, 0034]) comprising: 
a reservoir in which a pressurizing medium is stored (See at least Fig. 1 in Koo: Koo discloses that the electronic hydraulic brake device 1 may include a reservoir 12 which stores brake oil [See at least Koo, 0035]); 
an integrated master cylinder (See at least Fig. 1 in Koo: Koo discloses the functions of the pedal simulator and the backup master cylinder may be implemented through the reaction cylinder 20 [See at least Koo, 0081]. While Koo utilizes the terminology “reaction cylinder” and “backup master cylinder”, it will be appreciated that the reaction cylinder 20 of Koo is what anyone of ordinary skill in the art would regard as a master cylinder, since this is the cylinder that directly receives the pedal stroke as per Figs. 1-5 in Koo. This mapping is in line with applicant’s disclosure, since applicant discloses that, “The master chamber 21a and the simulation chamber 22a may be sequentially disposed in a cylinder body of the integrated master cylinder 20 in the direction from an inlet connected to the brake pedal to an inner end of the cylinder body” [See at least Page 8, lines 9-12, of applicant’s specification]. Therefore, reaction cylinder 20 of Koo will be regarded as applicant’s “integrated master cylinder”) including a master chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a first pressure generation unit 25 in the main body 22 which pressurizes brake oil therein in connection with the operation of the pedal 10 [See at least Koo, 0040-0042]. Koo further discloses that a second pressure generation unit 30 may be installed in the main body 22 so as to face the first pressure generation unit 25, and pressurize brake oil therein in connection with the motion of the first pressure generation unit 25 [See at least Koo, 0040]. Since pressure generation unit 25 is directly pressurized by the brake pedal and directly controls pressurization of the pressure generation unit 30, pressure generation unit 25 may therefore be regarded as applicant’s master chamber), a master piston provided in the master chamber and configured to be displaced by a brake pedal (See at least Fig. 1 in Koo: Koo discloses that the first pressure generation unit 25 in accordance with the embodiment of the present invention may include a first piston 26 which is hinge-connected to the pedal 10 so as to linearly move along the inside of the main body 22 by rotation of the pedal 10 [See at least Koo, 0043-0044]), first simulation chamber (See at least Fig. 1 in Koo: Koo discloses that master cylinder 20 may implement the functions of a pedal simulator [See at least Koo, 0081]. Also see at least Fig. 2 in Koo: Koo discloses that the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, causing the second elastic member 36 to form a pedal force with the reaction damper 38 [See at least Koo, 0071]. Koo further discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. It will therefore be appreciated that the simulation chamber is second pressure generation unit 30, in which the compression and reaction of second elastic member 36 and reaction damper 38 occur to form the pedal (reaction) force [See at least Koo, 0071]), and a reaction piston provided in the first simulation chamber and configured to be displaced by a liquid pressure of a pressurizing medium accommodated in the master chamber (See at least Fig. 2 in Koo: Koo discloses that the second piston 31 may be moved to the other side of the main body 22 through the pressure of the brake oil compressed in the first pressure generation unit 25 and the elastic force of the first elastic member 29 compressed by the first piston 26 [See at least Koo, 0069]. The second piston 31 may therefore be regarded as applicant’s reaction force piston); 
a liquid pressure supply device configured to generate a liquid pressure according to an electrical signal being output in response to the displacement of the brake pedal (Koo discloses that, under normal circumstances, a controller determines a brake force requested by the user through a pedal stroke sensor and a pressure sensor, and drives a main master cylinder to generate a brake force of a wheel brake [See at least Koo, 0005-0006]. Applicant discloses that, “The hydraulic-pressure supply device 100 may include a hydraulic-pressure providing unit 110 to supply pressing-medium pressure to wheel cylinders 40, a motor 120 to produce rotational force according to an electrical signal from the pedal displacement sensor 11” [See at least Page 13, lines 1-4, in applicant’s specification]. Therefore, the “controller” and “main master cylinder” of Koo may be regarded as applicant’s hydraulic-pressure supplying device); and 
a hydraulic control unit having a first hydraulic circuit for controlling a liquid pressure transferred to two wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to a first hydraulic circuit) and a second hydraulic circuit for controlling a liquid pressure transferred to other two wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle may be regarded as connecting the simulation chamber to a second hydraulic circuit).
However, Koo does not explicitly disclose the system wherein the integrated master cylinder further comprises a second simulation chamber wherein a damping piston is provided in the second simulation chamber and configured to be displaced by the displacement of the reaction piston, and an elastic member is provided between the reaction piston and the damping piston.
However, Feigel does teach an integrated master cylinder wherein the integrated master cylinder further comprises a second simulation chamber (See at least Fig. 6 in Feigel: Feigel teaches that a simulator chamber, indicated by reference number 87, forms a constituent of the second (secondary) pressure area 59 [See at last Feigel, Col 6, line 66-Col 7, line 21]) wherein a damping piston is provided in the second simulation chamber (See at least Fig. 6 in Feigel: Feigel teaches that the simulator chamber 87 is bounded preferably by a hydraulic simulator piston 63 [See at last Feigel, Col 6, line 66-Col 7, line 21]) and configured to be displaced by the displacement of the reaction piston (See at least Fig. 6 in Feigel: Feigel teaches that the simulator piston 63 is preferably pretensioned in the actuation direction by means of a simulator spring 64 braced axially against the housing 88 of the tandem main cylinder 2, and in the secondary piston 61 it delimits a chamber 65 which is connected to an annulus 86 by means of channels (not indicated); this annulus is used as a lag space for the secondary pressure space 59 and is thus connected to the hydraulic fluid supply tank 57 associated with the tandem main cylinder 2 (Fig. 1 indicates that tandem main cylinder two refers to the entire cylinder shown in Fig. 6) [See at least Feigel, Col 6, line 66-Col 7, line 21]. Feigel further teaches that, consequently, upon actuation of the tandem main cylinder 2, a hydraulic differential pressure acts on the simulator piston 63 with the result that its motion is opposite the actuation direction and thus the simulator springs 64 are pressed together, wherein the movement of the simulator piston 63 is concluded by means of the stop 62 in the secondary piston 61 [See at least Feigel, Col 6, line 66-Col 7, line 21]), and an elastic member is provided between the reaction piston and the damping piston (See at least Fig. 6 in Feigel: Feigel teaches that a spring is provided within pressure area 59 and spans between secondary piston 61 and the illustrated location of simulation piston 63. Under examiner’s broadest reasonable interpretation, this spring may be regarded as “between” the reaction piston and the damping piston). Both Koo and Feigel teach brake master cylinders containing multiple chambers, at least one of which may provide a reaction force. However, only Feigel explicitly teaches where the chamber farther from inlet of the master cylinder, towards the inner end of the cylinder, is split to form an additional chamber with its own spring and piston actuated based on the pressure of the other two chambers.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the inner chamber of the master cylinder of Koo to also be split to form this additional chamber with its own spring and piston. Anyone of ordinary skill in the art will appreciating that doing so helps generate the opposing reaction force responsive to actuation of the brake pedal, which improves comfort of braking for the driver.
hydraulic-pressure supply device is configured to generate hydraulic pressure by operating a hydraulic piston.
However, Kim does teach an electronic brake system (See at least Fig. 1 in Kim: Kim teaches that, in electric brake system 1, an electronic control unit (ECU) (not shown) controls the hydraulic pressure supply device 100 and valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 on the basis of hydraulic pressure information and pedal displacement information [See at least Kim, 0058]) further comprising a hydraulic-pressure supply device configured to generate hydraulic pressure by operating a hydraulic piston (See at least Fig. 1 in Kim: Kim teaches that the electric brake system 1 may further comprise hydraulic pressure supply device 100, which includes a hydraulic pressure supply unit 110 providing oil pressure delivered to the wheel cylinder 40 in response to an electrical signal of the pedal displacement sensor 11 [See at least Kim, 0060]. Also see at least Fig. 2 in Kim: Kim further teaches that hydraulic pressure, which is generated in the first pressure chamber 112a while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR, and hydraulic pressure, which is generated in the second pressure chamber 112b while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]. Kim further teaches that the electric brake system 1 further includes the first and second backup flow paths 251 and 252 capable of directly supplying oil discharged from the master cylinder 20 to the wheel cylinders 40 when the hydraulic pressure supply device 100 operates abnormally [See at least Kim, 0084]). Both Koo and Kim teach electrical brake systems in which a hydraulic pressure supply device, other than the master cylinder connected to the brake pedal, generates the pressure used to directly brake the wheels of the vehicle based on a pedal stroke sensor value. However, only Kim explicitly teaches where the hydraulic pressure supply device comprises a hydraulic piston which generates the hydraulic pressure and where the hydraulic pressure supply device may brake two wheels of the vehicle per hydraulic circuit.
It would been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydraulic pressure supply device of Koo to also be an electrical hydraulic pressure supply device to generate the brake pressure using a piston, and to have each hydraulic circuit of the hydraulic pressure supply device brake two wheels, as in Kim, under normal circumstances. Anyone of ordinary skill in the art will appreciate that pistons are a common method of generating hydraulic pressure in brake systems that use stroke sensors, and that it is common to have two hydraulic circuits come from the hydraulic pressure supply device such that each hydraulic circuit brakes two wheels.
Examiner would like to note that while [Koo, 0077] discloses one hydraulic circuit for the front wheels and one hydraulic circuit for the back wheels (a front-back split) and [Kim, 0071] discloses one hydraulic circuit for the rear-left and front-right wheels and another hydraulic circuit for the front-left and rear-right wheels (a diagonal split), anyone of ordinary skill in the art will further appreciate that it is not significant whether or not a front-back or diagonal braking system is implemented for the purposes of combining Kim and Koo; both systems are common in the prior art of record and anyone of ordinary skill in the art will appreciate that 

Regarding claim 3, Koo in view of Feigel in further view of Kim teaches The electronic brake system of claim 1, wherein the integrated master cylinder further comprises a cylinder body in which the master chamber and the first and second simulation chambers are formed, wherein the master chamber, the first simulation chamber, and the second simulation chamber are sequentially arranged from an inlet side of the cylinder body, to which the brake pedal is connected, to an inner end portion of the cylinder body (See at least Fig. 6 in Feigel: Feigel teaches that, from the inlet of the integrated master cylinder to the inner end portion of the master cylinder, the order of the chambers is: first pressure area 58, second pressure area 59, and simulator chamber 87 [See at least Feigel, Col 6, line 66-Col 7, line 21]).

Regarding claim 9, Koo in view of Feigel in further view of Kim teaches The electronic brake system of clam 1, wherein the reaction piston and the damping piston each include a receiving groove recessed for at least one portion of the elastic member to be seated thereon (See at least Fig. 6 in Feigel: Feigel teaches that secondary piston 61 is recessed with grooves which allow the spring depicted in pressure area 59 to fit around it and make contact with it. Feigel further teaches in the Figure that a wide portion piston 63 fits into chamber 65, whereas a narrow portion of piston 63 protrudes from chamber 87 [See at least Feigel, Col 6, line 66-Col 7, line 21]. The point of connection between the wide and narrow parts of piston 63 may be regarded as forming a groove. Since piston 61 is upon piston 63, and the spring depicted in pressure area 59 rest at least partially on piston 61, then the spring may be regarded as being upon piston 63).

Regarding claim 10, Koo in view of Feigel in further view of Kim teaches The electronic brake system of claim 1, wherein the liquid pressure supply device includes: 
a first pressure chamber provided at one side of the hydraulic piston, which is movably accommodated in a cylinder block, and connected to one or more wheel cylinders (See at least Fig. 2 in Kim: Kim teaches that hydraulic pressure, which is generated in the first pressure chamber 112a (on the right side of second hydraulic piston 113b, which may be regarded as applicant’s “hydraulic piston”) while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR [See at least Kim, 0071]); and 
a second pressure chamber provided at an other side of the hydraulic piston and connected to one or more wheel cylinders (See at least Fig. 2 in Kim: Kim teaches that hydraulic pressure, which is generated in the second pressure chamber 112b (on the left side of second hydraulic piston 113b, which may be regarded as applicant’s “hydraulic piston”) while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]).

Regarding claim 11, Koo in view of Feigel in further view of Kim teaches The electronic brake system of claim 10, wherein the hydraulic control unit includes: a plurality of hydraulic fluid paths for hydraulically connecting the first pressure chamber and the second pressure chamber to the first hydraulic circuit and the second hydraulic circuit (See at least Fig. 1 in Kim: Kim teaches that the first hydraulic flow path 211 connects the hydraulic pressure supply unit 110 to the first hydraulic circuit 201, and the second hydraulic flow path 212 connects the hydraulic pressure supply unit 110 to the second hydraulic circuit 202 [See at least Kim, 0067]. It will be appreciated from the figure that each of flow paths 211 and 212 are connected to a plurality of branches in their respective hydraulic circuits, and therefore each pressure chamber may be regarded as being connected to a respective hydraulic circuit by a plurality of paths); and at least one valve provided on the plurality of hydraulic fluid paths and configured to control a flow of a pressurizing medium (See at least Fig. 1 in Kim: Kim teaches that an ECU controls the valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 according to a displacement of the brake pedal [See at least Kim, 0073]).

Regarding claim 12, Koo in view of Feigel in further view of Kim teaches The electronic brake system of claim 11, further comprising: 
a pedal displacement sensor configured to sense the displacement of the brake pedal (See at least Fig. 1 in Kim: Kim teaches that the system may comprise a pedal displacement sensor 11 for sensing a displacement of the brake pedal 10 [See at least Kim, 0041]); and 
an electronic control unit (ECU) configured to control an operation of the valve on the basis of liquid pressure information (Kim teaches that the ECU may open or close various valves based on pressure values [See at least Kim, 0167-0169]) and displacement information of the brake pedal (See at least Fig. 1 in Kim: Kim teaches that an ECU controls the valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 according to a displacement of the brake pedal [See at least Kim, 0073]).

Regarding claim 13, Koo in view of Feigel in further view of Kim teaches The electronic brake system of claim 1, wherein the integrated master cylinder further comprises a reaction spring configured to elastically support the damping string (See at least Fig. 6 in Feigel: Feigel teaches that the simulator piston 63 is preferably pretensioned in the actuation direction by means of a simulator spring 64 braced axially against the housing 88 of the tandem main cylinder 2 [See at least Feigel, Col 6, line 66-Col 7, line 21]. As discussed in the section of this office action called “Claim Rejections – 35 USC 112”, because “damping string” lacks antecedent basis, examiner is assuming that applicant instead meant to recite “damping piston”).

Allowable Subject Matter
Claims 2, 4-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections in prior sections of this office action are also addressed.
The closest prior art of record is Koo (US 20150097418 A1) in view of Feigel et al. (US 6135575 A) in further view of Kim et al. (US 20170106846 A1). The following is examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 2, Koo in view of Feigel in further view of Kim teaches The electronic brake system of claim 1.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests wherein the integrated master cylinder further comprises:
a simulation fluid path configured to communicate the first simulation chamber with the second simulation chamber; and 
a simulator valve provided on the simulation fluid path and configured to control a flow of a pressurizing medium.
Given the constraints placed on the structure of the master cylinder by parent claim 1, in order to read on this, a reference would have to teach a master cylinder with three pistons and three chambers where the two innermost chambers are connected to each other by an external fluid path with a valve. Koo is unable to disclose this limitation since Koo only has two chambers—one chamber 25 that functions as a master chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a first pressure generation unit 25 in the main body 22 which pressurizes brake oil therein in connection with the operation of the pedal 10 [See at least Koo, 0040-0042]. Koo further discloses that a second pressure generation unit 30 may be installed in the main body 22 so as to face the first pressure generation unit 25, and pressurize brake oil therein in connection with the motion of the first pressure generation unit 25 [See at least Koo, 0040]. Since pressure generation unit 25 is directly pressurized by the brake pedal and directly controls pressurization of the pressure generation unit 30, pressure generation unit 25 may therefore be regarded as applicant’s master chamber) and another chamber 30 that functions as a simulation chamber (See at least Fig. 1 in Koo: Koo discloses that master cylinder 20 may implement the functions of a pedal simulator [See at least Koo, 0081]. Also see at least Fig. 2 in Koo: Koo discloses that the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, causing the second elastic member 36 to form a pedal force with the reaction damper 38 [See at least Koo, 0071]. Koo further discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. It will therefore be appreciated that the simulation chamber is second pressure generation unit 30, in which the compression and reaction of second elastic member 36 and reaction damper 38 occur to form the pedal (reaction) force [See at least Koo, 0071]). Therefore, if, as in the rejection of claim 1, chamber 25 of Koo is mapped to applicant’s master chamber, and chamber 30 of Koo is mapped to applicant’s first simulation chamber, there are no chambers left to map to applicant’s second simulation chamber, and therefore there is inherently no way for Koo to disclose a path between a first and second simulation chamber. Kim is similarly unable to disclose a path between a first and second simulation chamber, since Kim also only discloses two chambers and two pistons in its master cylinder (See at least [Kim, 0042-0043]).
While Feigel does teach the use of three chambers and three pistons in a master cylinder (See at least Fig. 6 in Feigel and [Feigel, Col 6, line 66-Col 7, line 21]), no figure or description in Feigel discloses that there is a channel with a valve connecting the two innermost chambers, which, in Fig. 6 of Feigel, would be chamber 87 and chamber 59 (See at least Fig. 6 in Feigel and [Feigel, Col 6, line 66-Col 7, line 21]). Feigel is therefore also silent in regards to the 
For at least the above stated reasons, claim 2 contains allowable subject matter.

Regarding claims 4-8 and 14-15, these claims also contain allowable subject matter at least by virtue of their dependence from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668